DETAILED ACTION
Claims 1-7 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2015/0317061 A1 to Sasaki et al.

As to claim 1, Sasaki teaches a network system comprising: 
a first air conditioning device (Air Conditioner A31701); 
Air Conditioner B31702); and 
a server (Server 300) that controls the second air conditioning device in accordance with information from the first air conditioning device (“...FIG. 88 is a diagram showing another example of the device control sequence performed in the case where a plurality of air conditioners 201 are installed in a room corresponding to the adjustment region 31401. In FIG. 88, a control command is transmitted to the air conditioner A31701 and B31702 via the server 300...The process S31801 is the same as the process S31701 shown in FIG. 87. Subsequently, the device control section 106 of the home controller 100 transmits a control command to the server 300 (S31802). Upon receipt of the control command, the server 300 transmits the control command to the air conditioner A31701 (S31803). Then, the air conditioner A31701 executes the received control command (S31804). The air conditioner A31701 then transmits the control result to the server 300 (S31805). Upon receipt of the control result, the server 300 transmits the control command to the air conditioner B31702 next (S31806). Upon receipt of the control command, the air conditioner B31702 executes the control command (S31807). The air conditioner B31702 then transmits the control result to the server 300 (S31808). Next, the server 300 transmits the received control results to the home controller 100 (S31809). Subsequently, the display control section 103 updates the display screen in the same manner as done in the process S31708 shown in FIG. 87 (S31810)...” paragraphs 0572/0573).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20150317061 A1 to Sasaki et al. in view of U.S. Pat. No. 5,950,442 A issued to Maeda et al.

As to claim 2, Sasaki teaches the network system according to claim 1, however it is silent reference to wherein the first air conditioning device 
Maeda teaches wherein the first air conditioning device has a room-temperature adjusting function, and the second air conditioning device has a humidifying function (“...Next, a control method for the air conditioning system based on the outdoor air intake type air conditioning unit 1 and the circulation type air conditioning unit 3 by means of the controllers 10, 20 will be explained with reference to FIG. 4. In this embodiment, the control functions are primarily assigned so that the first air conditioning unit 1 removes the humidity while the second air conditioning unit 3 adjusts the air temperature. In this example, a wet bulb thermometer is used as the humidity sensor 6. This is because the wet bulb temperature, as a function of the temperature and the relative humidity, is a fairly reliable direct indicator of the comfort or discomfort index for people, and the indicated values of the thermometer are being used directly to control the comfort level...FIGS. 16 and 17 present the operational behavior of another embodiment. In this case, one controller 10 is used for the first air conditioning unit 1 and the humidifier 11 on the basis of the detected values of a wet bulb temperature sensor 6 and a dry bulb temperature sensor 17 provided in the conditioning space 2. The second air conditioning unit 3 is provided with its own controller 9 to which is input the signal from a temperature sensor 7 provided in the conditioning space 2...Control process steps for this air conditioning system will be provided below. The detected signal from the dry bulb temperature sensor 17 from the conditioning space 2 is forwarded to the controller 10 of the first air conditioning unit 1 through a signal path 16, and the detected signal from the wet bulb temperature sensor 6 in the conditioning space 2 is forwarded to the controller 10 of the first air conditioning unit 1 through a signal path 15. If the detected temperature of the dry bulb temperature sensor 17 is higher than the predetermined threshold and if the detected temperature of the wet bulb temperature sensor 6 is lower than the predetermined threshold, then it can be concluded that the environment in the conditioning space is in the shaded lower right region in FIG. 17, and the conditions for operating the humidifier 11 are fulfilled. The controller 10 issues a command signal to open the valve 13, and supplies water from the water supply pipe 12 to operate the humidifier 11...The operation of the humidifier 11 lowers the dry bulb temperature and simultaneously the humidity is increased to move the environment in the conditioning space 2 towards the comfort zone. The process of humidification by a water sprayer or vaporizer results in an isenthalpic change, and the wet bulb temperature shows little change while the dry bulb temperature drops. Therefore, when the humidifier 11 is operated on the basis of the necessary conditions specified, i.e., the wet bulb temperature reading is lower than the predetermined threshold and the dry bulb temperature reading is higher than the predetermined threshold, the feeling of discomfort produced by excessive addition of humidity to the conditioning space will be avoided...” Col. 5 Ln. 5 -18, Col. 10 Ln. 39 – 67, Col. 11 Ln. 1 – 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sasaki with the teaching of Maeda because the teaching of Maeda would improve the system of Sasaki by providing a hybrid air conditioning systems that combine desiccant air conditioning and a heat pump device.

As to claim 3, Sasaki teaches the network system according to claim 2, however it is silent with reference to wherein the server causes the second air conditioning device to perform a humidifying operation in response to the first air conditioning device starting a heating operation.
In any of the above embodiments, humidifier operation can be also applied during heating operation of the air conditioning system of the present invention. When it is necessary for the process air to have some additional humidity, the humidifier may be operated to produce comfort environment in the room. It should be noted that although a vapor compression type heat pump was used in the present embodiment, other heat sources may also be used so long as the device provides a heat pump effect. For example, an absorption type heat pump proposed in U.S. patent application Ser. No. 08/781,038 may also be utilized to produced the same result. Also, in the present embodiment, chilled/hot water was used as the thermal transport media, but the same effect can be obtained by using direct vaporization or condensation of refrigerant equally effectively...” Col. 11 Ln. 29 – 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sasaki with the teaching of Maeda because the teaching of Maeda would .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20150317061 A1 to Sasaki et al. in view of U.S. Pat. No. 2017/0082309 A1 to Tanaka et al.

As to claim 4, Sasaki teaches the network system according to claim 1, however it is silent with reference to wherein the first air conditioning device has an iluminance sensor, and the second air conditioning device has a room-temperature adjusting function.  
Tanaka teaches wherein the first air conditioning device (Plurality of Air-Conditioning Apparatuses 2)  has an iluminance sensor (Illuminance Sensor 62), and the second air conditioning device (Plurality of Air-Conditioning Apparatuses 2) has a room-temperature adjusting function (“...FIG. 1 is a diagram illustrating an exemplary schematic configuration of an air-conditioning system 1 according to Embodiment 1 of the present invention. In Embodiment 1, in the air-conditioning system 1, a centralized management remote controller 10 serving as a management device of a plurality of air-conditioning apparatuses 2 collects, manages, and controls various data of respective devices constituting the air-conditioning apparatuses 2 via exclusive transmission line 50 to appropriately perform rotation control and enhance energy saving and comfortability of the entire system. Thus, hereinafter, description will be mainly given on the device configuration and operation relating to communications and the control system of the air-conditioning system 1... The air-conditioning remote controller 60 of Embodiment 1 also includes a human sensor 61, an illuminance sensor 62, and a temperature and humidity sensor 65. The human sensor 61 is configured of an infrared sensor or other related components, and detects heat (temperature) emitted from a human (object), for example. The air-conditioning remote controller control device 601 determines presence or absence of a human based on the heat detected by the human sensor 61. The illuminance sensor 62 detects illuminance around the air-conditioning remote controller 60. The temperature and humidity sensor 65 detects temperature and humidity around the air-conditioning remote controller 60...The air-conditioning remote controller 60 of Embodiment 1 further includes an air-conditioning remote controller display unit 63 and an air-conditioning remote controller operation unit 64. The air-conditioning remote controller operation unit 64 transmits signals relating to instructions, input by an operator, of an operation command, a stop command, temperature setting, humidity setting, and other commands and settings to the outdoor unit 20, the indoor unit 30, and other components. Further, those signals are also transmitted to the centralized management remote controller 10 via the exclusive transmission line 50...” paragraphs 0020/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sasaki with the teaching of Tanaka because the teaching of Tanaka would improve the system of Sasaki by providing a technique for controlling illumination in an air-conditioning space.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20150317061 A1 to Sasaki et al. in view of U.S. Pat. No. 2017/0082309 A1 to Tanaka et al. as applied to claim 4 above, and further in view of U.S. Pub. No. 2014/0074296 A1 to Yum et al.

As to claim 5, Sasaki as modified by Tanaka teaches the network system according to claim 4, however it is silent with reference to wherein 
Yum teaches wherein the server (Controller 280) causes the second air conditioning device to perform a sleep operation in response to the first air conditioning device detecting darkness in a room (“...For example, in the case where a home appliance is an air conditioner, the controller 280 may generate recommended operation information to allow the air conditioner to perform a centralized operation or distributed operation, based on resident information including at least one of the number of residents and the location and motion of each resident, as external information. Also, the controller 280 may collect indoor humidity information as external information and generate recommended operation information to allow the air conditioner to perform a dehumidifying operation, based on the collected indoor humidity information. Also, the controller 280 may collect time information as external information and generate recommended operation information to allow the air conditioner to perform a sleep operation at a specific time, based on the collected time information. Also, the controller 280 may collect indoor temperature information as Also, the mobile terminal according to the present invention allows the air conditioner to perform a sleep operation at a specific time, for example, at a preset time of night...” paragraphs 0063/0086: NOTE: “night” implies “dark room”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sasaki and Tanaka with the teaching of Yum because the teaching of Yum would improve the system of Sasaki and Tanaka by optimally managing resource (power/energy) consumption. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20150317061 A1 to Sasaki et al. in view of U.S. Pat. No. 2014/0253301 A1 to Hirayama et al.

As to claim 6, Sasaki teaches the network system according to claim 1, however it is silent with reference to wherein: 

Hirayama teaches wherein: the network system further comprises a terminal (Portable Communications Terminal), Page 2 of 5Atrorney Docker No.: US79 108 the terminal pairs itself with the first air conditioning device (First Air Conditioner 151) and with the second air conditioning device (Second Air Conditioner 151), and the server (Wireless Communications Adapter 250), as per an instruction from the terminal, creates an association between the first air conditioning device and the second air conditioning device being paired with the terminal (“...In the household equipment communications system according to the embodiment, a portable communications terminal controls the first air conditioner 151, the second air conditioner 152, the third air conditioner 153, and the water heater 161 through a wired or wireless network... The communications protocol for the lower layer than the ECHONET Lite layer is not limited to a specific protocol in the embodiment. For example, the Bluetooth (registered trademark) in the embodiment may be substituted with an IEEE802.11b/g/n or IEEE802.15.4 protocol. FIG. 2 is a view of a household equipment communications system according to a modification of the first embodiment. In the example illustrated in FIG. 2, the portable communications terminal 100 wirelessly communicates with a wireless communications adapter 250. The wireless communications adapter 250 in turn communicates with the first air conditioner 151, the second air conditioner 152, the third air conditioner 153, and the water heater 161 coupled to the wireless communications adapter 250 through a wired connection (e.g., Ethernet (registered trademark)) or a wireless connection. This enables the portable communications terminal 100 to communicate with the first air conditioner 151, the second air conditioner 152, the third air conditioner 153, and the water heater 161 through the wireless communications adapter 250...The wireless communications I/F 312 is a wireless communications interface that is connected to the wireless communications adapter 250 or appliances and equipments using communications protocols such as the Bluetooth (registered trademark), IEEE802.11b/g/n, and IEEE802.15.4 protocols...” paragraphs 0025/0030/0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 

As to claim 7, Sasaki teaches the network system according to claim 6, however it is silent with reference to wherein the terminal accepts an instruction selecting the first air conditioning device and the second air conditioning device as devices to be associated with each other from among a plurality of paired devices, and sends the selection instruction to the server.
Hirayama teaches wherein the terminal accepts an instruction selecting the first air conditioning device and the second air conditioning device as devices to be associated with each other from among a plurality of paired devices, and sends the selection instruction to the server (“...In the household equipment communications system according to the embodiment, a portable communications terminal controls the first air conditioner 151, the second air conditioner 152, the third air conditioner 153, and the water heater 161 through a wired or wireless network... The communications protocol for the lower layer than the ECHONET Lite layer is not limited to a specific protocol in the embodiment. For example, the Bluetooth (registered trademark) in the embodiment may be substituted with an IEEE802.11b/g/n or IEEE802.15.4 protocol. FIG. 2 is a view of a household equipment communications system according to a modification of the first embodiment. In the example illustrated in FIG. 2, the portable communications terminal 100 wirelessly communicates with a wireless communications adapter 250. The wireless communications adapter 250 in turn communicates with the first air conditioner 151, the second air conditioner 152, the third air conditioner 153, and the water heater 161 coupled to the wireless communications adapter 250 through a wired connection (e.g., Ethernet (registered trademark)) or a wireless connection. This enables the portable communications terminal 100 to communicate with the first air conditioner 151, the second air conditioner 152, the third air conditioner 153, and the water heater 161 through the wireless communications adapter 250...The wireless communications I/F 312 is a wireless communications interface that is connected to the wireless communications adapter 250 or appliances and equipments using communications protocols such as the Bluetooth (registered trademark), IEEE802.11b/g/n, and IEEE802.15.4 protocols...” paragraphs 0025/0030/0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sasaki with the teaching of Hirayama because the teaching of Hirayama would improve the system of Sasaki by providing an electromagnetic transfer of information between two or more points that do not use an electrical conductor as a medium by which to perform the transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194